Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Loveland et al. (US 2018/0165505).
Regarding independent claim 1, Loveland teaches a system, comprising: one or more computer processor; and one or more non-transitory computer readable medium storing computer executable code that when executed by the one or more computer processor cause the one or more computer processor to:  (see Loveland at [0023] which discloses that the UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing. The UAV may include a non-transitory computer-readable medium for receiving and storing instructions.)
receive a first sensor reading from one or more sensor on an unmanned aircraft at a first position indicative of a first distance between the unmanned aircraft and a roof of a structure; (see Loveland at [0034] with respect to the use of proximity sensors which may be used to determine how close the UAV is to a structure; also see [0035] which discloses that a target distance may be adjusted based on a camera field of view. Examiner maps one of the plurality of proximity sensors to the first sensor.  Examiner notes that proximity sensors measure distances.  Since the target distance is adjusted, the Examiner further notes that Loveland’s UAV may perform readings from multiple positions indicative of multiple distances, one of which is the first distance.)
receive a second sensor reading from the one or more sensor on the unmanned aircraft at the first position indicative of a second distance between the unmanned aircraft and the roof of the structure, the second sensor reading at a known angle from the first sensor reading; and determine a pitch of the roof using the first distance, the second distance, and the known angle (see Loveland at [0034] with respect to the use of proximity sensors which may be used to determine how close the UAV is to a structure; also see [0035] which discloses that a target distance may be adjusted based on a camera field of view.  Examiner maps one of the plurality of proximity sensors to the second sensor.  Examiner further notes that Loveland’s UAV may perform readings from multiple positions associated with multiple distances, one of which is the second distance.  Loveland at [0050] further discloses that the UAV assessment and reporting system may use three or more images and metadata associated with those images to calculate the pitch of the roof and that the UAV assessment and reporting system may calculate the distance of the roof traveled based on the GPS coordinates and altitude associated with the three images using the Pythagorean theorem.  Loveland at [0050] further discloses that the UAV assessment and reporting system may then calculate the pitch by taking the ratio of the altitude and the distance of the roof traveled.  Furthermore, Loveland at [0054] discloses that in some embodiments, a pitch determination system may determine a pitch of the roof based on at least two distance measurements, as described above, that allow for a calculation of the pitch and that an imaging system of the UAV may capture an image of the roof of the structure with the optical axis of the camera aligned perpendicular to a plane of the roof of the structure by adjusting a location of the UAV relative to a planar surface of the roof and/or a tilt angle of the camera of the UAV.  Examiner notes that Loveland’s UAV assessment and reporting system calculates pitch by way of using a plurality of images and the Pythagorean theorem.  Examiner further notes that Loveland teaches determination of pitch using two distance measurements.  Examiner notes that each of the plurality images is indicative of a distance from the roof and that there is a known angle from the first sensor reading to the second sensor reading.)

Regarding claim 2, Loveland teaches the system of claim 1, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: orientate a camera on the unmanned aircraft to capture a field of view of the roof at a desired angle in relation to the roof, based on the pitch of the roof (see Loveland at the Abstract which discloses that a UAV may receive or determine a pitch of roof of a structure and that the pitch of the roof may be used to capture perpendicular images of sample regions that have a defined area-squared.  Also, see Loveland at [0034-0035] which discloses that a target distance may be adjusted based on, among other things, a camera field of view. Loveland at [0035] discloses that a target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof, that a camera may have fixed field of view or an adjustable (zoomable) field of view, and that the square footage and dimensions of the portion of the roof captured in an image depend on the field of view of the camera and the distance of the camera from the roof.   Loveland at [0035] further discloses that a target distance may therefore be determined for a given field of view to ensure that the image captures corresponds to portion of the roof having specific dimensions.  Examiner notes that the camera field of view is based on various portions of the roof including the pitch of the roof.)
Regarding claim 3, Loveland teaches system of claim 1, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: determine an image-capture distance from the roof along a line of sight to a camera on the unmanned aircraft at a desired camera angle in relation to the roof, based on the pitch, the desired angle, and one or more of the received first distance between the unmanned aircraft and the roof and the received second distance between the unmanned aircraft and the roof (see Loveland at [0035-0036] which discloses which discloses that a target distance may be adjusted based on, among other things, a camera field of view.   Loveland at [0035] further discloses that a target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof and that a camera may have fixed field of view or an adjustable (zoomable) field of view. Loveland at [0035] further discloses that the square footage and dimensions of the portion of the roof captured in an image depend on the field of view of the camera and the distance of the camera from the roof and that a target distance may therefore be determined for a given field of view to ensure that the image captures corresponds to portion of the roof having specific dimensions.  Loveland at [0056] further discloses that the presently described systems and methods allow for “virtual test squares” to be created by capturing images orthogonal to the surface of the roof at target distances and field of views and that an orthogonal image can be captured to obtain a virtual test square (or rectangle) having defined dimensions and/or a defined area by positioning the UAV at specific distance for a given field of view, by adjusting the field of view for a given distance.  Examiner notes that adjusting the target distance based on camera field of view, among other things, corresponds to determining an image-capture distance from the roof along a line of sight to a camera on the unmanned aircraft at a desired camera angle in relation to the roof, based on the pitch, the desired angle.  Furthermore, Examiner notes that by utilizing “virtual test squares” to position and adjust the field of view, Loveland utilizes previously measured distances to optimize and adjust the UAV’s field of view.)
Regarding claim 4, Loveland teaches the system of claim 3, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: display the determined image-capture distance to an operator of the unmanned aircraft; (see Loveland at [0017] which discloses that the UAV’s imaging system may perform a series of micro scans and that using the collection of images, a rendering system may generate interactive models of the target structure or other object.  Loveland at [0022] discloses that the UAV assessment and reporting system allows for automated imagery and data capture.  Loveland at [0024] discloses that an unskilled operator may capture a collection of high resolution images.  Loveland at [0025] discloses that a site selection interface may be used to an operator and that the operator client may be a controller, computer, phone, tablet, or other electronic device.  Loveland at [0026] discloses that an operator may collect images for an insurance claim on a house.  Also, see Loveland at Figs. 5 and 6B illustratively disclosing an elevation map of a site 550 with a structure 520 in a plurality of sub-locals 560 and that the distances may be used to detect the location of a structure as well as an elevation map of structure 620 to allow for micro scans or detailed scans to be performed from a consistent distance to each portion of the structure 620.)
move the unmanned aircraft into a predetermined range of image-capture distances from the roof of the structure; navigate the unmanned aircraft into the predetermined range; and capture, with a camera on the unmanned aircraft, one or more images of the roof of the structure from the predetermined range of image-capture distances (see Loveland at [0039] which discloses that in some embodiments, a fixed field of view camera may be used and one or more predetermined distance between the surface of the roof and the UAV may be defined to ensure that captured images correspond to one or more corresponding dimensions on the surface of the roof.)
Regarding claim 5, Loveland teaches the system of claim 3, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: determine that the determined image-capture distance is outside of a predetermined range of image-capture distances from the roof of the structure; move the unmanned aircraft into the predetermined range of image-capture distances; and capture, with a camera on the unmanned aircraft, one or more images of the roof of the structure from the predetermined range of image-capture distances (see Loveland at [0032] which discloses that the UAV may begin in a starting position at the base altitude and lower its altitude until it is at a target distance from the structure.  Loveland at [0032] further discloses that in one embodiment, the camera on the UAV may capture an image when the target distance is reached.  Examiner notes that Loveland teaches that the UAV is outside the predetermined range of image-capture distances until it is at a target distance from the structure.)
Regarding claim 6, Loveland teaches the system of claim 1, wherein the one or more sensor comprises two or more sensors (see Loveland at [0023] which discloses that the UAV may include sonar sensors, lidar sensors, infrared sensors, optical sensors, and/or radar sensors; also see Loveland at [0034] which discloses that the UAV may include proximity sensors.)
Regarding claim 7, Loveland teaches the system of claim 1, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: determine, utilizing one or more of the first sensor and the second sensor on the unmanned aircraft, one or more third distances between the unmanned aircraft and a surface of the structure; and adjust the navigation of the unmanned aircraft to maintain the consistent distance between the unmanned aircraft and the surface of the structure during navigation of a flight path of the unmanned aircraft based on the one or more third distances and the determined pitch of the surface of the structure (see Loveland at [0034] which discloses the use of proximity sensors; see Loveland at [0035] which discloses that as can be appreciated in the preceding paragraph, a target distance may be adjusted based on, among other things, a camera field of view, that a target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof and that a camera may have fixed field of view or an adjustable (zoomable) field of view, and that the square footage and dimensions of the portion of the roof captured in an image depend on the field of view of the camera and the distance of the camera from the roof.  Loveland at [0035] further discloses that a target distance may therefore be determined for a given field of view to ensure that the image captures corresponds to portion of the roof having specific dimensions.  Loveland at [0041] discloses that a sample region may have any desired or target square footage, pixel density, length, width, and/or another size or image quality characteristic.  Loveland at [0041] further discloses that as described below, to ensure captured images correspond to rectangular and/or square "test areas" or "sample regions," perpendicular image capture may be performed based on a calculated or known pitch of the surface of the roof.)

Regarding independent claim 8, Loveland teaches a system, comprising: one or more computer processor; and one or more non-transitory computer readable medium storing computer executable code that when executed by the one or more computer processor cause the one or more computer processor to: (see Loveland at [0023] which discloses that the UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing. The UAV may include a non-transitory computer-readable medium for receiving and storing instructions.)
receive a flight path for an unmanned aircraft in relation to a roof of a structure, the roof having a plurality of sections, the flight path having waypoints for capturing one or more images of the roof based on a three-dimensional model of the roof including a pitch and direction of slope for each section of the roof, wherein two or more waypoints are within a predetermined range of image-capture distances from the roof; (see Loveland at [0017] which discloses that the UAV may follow a flight path and that the imaging system captures a series of closer images and/or collects non-image scan information.  Loveland at [0023] discloses that the UAV may conduct an assessment of the structure by way of capturing images during a boustrophedonic flight pattern within a first altitude range and that the boustrophedonic scan may also or alternatively include determining distances to a surface for each of a plurality of potential vertical approaches within the area defined by the geographic boundaries.  Loveland at [0024] further discloses that based on the assessment or report selected, a UAV assessment and reporting system may determine the appropriate flight pattern.  Loveland at [0030] further discloses that the UAV assessment and reporting system may use these images to create a three-dimensional model of the structure.  Examiner notes that the three-dimensional model of the structure would include a pitch and slope for each section of the roof of the structure.  Loveland at [0032] discloses that the UAV may begin in a starting position at the base altitude and lower its altitude until it is at a target distance from the structure and that in one embodiment, the camera on the UAV may capture an image when the target distance is reached.  Loveland at [0034] discloses that the proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may take a photograph in response to the signal.  Examiner maps the flight pattern to the one or more waypoints.)
receive a first sensor reading from one or more sensor on the unmanned aircraft indicative of a first distance between the unmanned aircraft and a roof of a structure; determine a current image-capture distance from the roof along a line of sight to a camera on the unmanned aircraft, based on the first distance and the pitch of the roof; adjust location of the unmanned aircraft based on the current image-capture distance to maintain the camera within the predetermined range of image-capture distances at the waypoints of the flight path; and capture images of the structure with the camera on the unmanned aircraft at the waypoints of the flight path (see Loveland at the Abstract which discloses that a UAV may receive or determine a pitch of roof of a structure and that the pitch of the roof may be used to capture perpendicular images of sample regions that have a defined area-squared; see Loveland at [0023] which discloses that the UAV may include capturing images during a boustrophedonic flight pattern within a first altitude range and that the boustrophedonic scan may also or alternatively include determining distances to a surface for each of a plurality of potential vertical approaches within the area defined by the geographic boundaries; see Loveland at [0034] which discloses the use of proximity sensors; Examiner notes that a proximity sensor measures distance; see Loveland at [0035] which discloses that a target distance may be adjusted based on camera field of view and that the target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof.  Examiner notes that the location of the unmanned aircraft may be adjusted to maintain the camera within the predetermined range of image-capture distances.)
Independent claim 17 recites a computerized system for an unmanned aircraft, comprising: a computer system having an input unit, one or more processors, and one or more non- transitory computer readable medium, the one or more processors executing image display and analysis software to cause the one or more processors to perform the steps recited in system claim 8.  The cited portions of Loveland used in the rejection of claim 8 teach the limitations recited in the computerized system of claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 8 above.

Regarding independent claim 9, Loveland teaches a system, comprising: one or more computer processor; and one or more non-transitory computer readable medium storing computer executable code that when executed by the one or more computer processor cause the one or more computer processor to: (see Loveland at [0023] which discloses that the UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing. The UAV may include a non-transitory computer-readable medium for receiving and storing instructions.)
determine, utilizing a first sensor on an unmanned aircraft, a first distance between the unmanned aircraft and a roof of a structure; orientate a camera on the unmanned aircraft to capture a field of view of the roof at a desired angle in relation to the roof, based on a known pitch of the roof; and determine an image-capture distance from the roof along a line of sight to the camera at the desired angle, based at least on the first distance and the pitch (see Loveland at [0034] with respect to the use of proximity sensors which may be used to determine how close the UAV is to a structure; also see [0035] which discloses that a target distance may be adjusted based on a camera field of view.  Also, see Loveland at [0034-0035] which discloses that a target distance may be adjusted based on, among other things, a camera field of view. A target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof. A camera may have fixed field of view or an adjustable (zoomable) field of view.  Also, see Loveland at the Abstract which discloses that a UAV may receive or determine a pitch of roof of a structure and that the pitch of the roof may be used to capture perpendicular images of sample regions that have a defined area-squared.  Also, see Loveland at [0034-0035] which discloses that a target distance may be adjusted based on, among other things, a camera field of view. Loveland at [0035] discloses that a target distance may be selected for a given camera field of view to attain captured images corresponding to specific dimensions on a surface of a roof, that a camera may have fixed field of view or an adjustable (zoomable) field of view, and that the square footage and dimensions of the portion of the roof captured in an image depend on the field of view of the camera and the distance of the camera from the roof.   Loveland at [0035] further discloses that a target distance may therefore be determined for a given field of view to ensure that the image captures corresponds to a portion of the roof having specific dimensions.  Examiner notes that the camera field of view is based on portions of the roof such as the pitch of the roof.)
Regarding claim 10, Loveland teaches the system of claim 9, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: display the determined image-capture distance to an operator of the unmanned aircraft; move the unmanned aircraft into a predetermined range of image-capture distances from the roof of the structure; navigate the unmanned aircraft into the predetermined range; and capture, with the camera on the unmanned aircraft, one or more images of the roof of the structure from the predetermined range of image-capture distances (see Loveland at [0017] which discloses that the UAV’s imaging system may perform a series of micro scans and that using the collection of images, a rendering system may generate interactive models of the target structure or other object.  Loveland at [0022] discloses that the UAV assessment and reporting system allows for automated imagery and data capture.  Loveland at [0024] discloses that an unskilled operator may capture a collection of high resolution images.  Loveland at [0025] discloses that a site selection interface may be used to an operator and that the operator client may be a controller, computer, phone, tablet, or other electronic device.  Loveland at [0026] discloses that an operator may collect images for an insurance claim on a house.  Also, see Loveland at [0039] which discloses that in some embodiments, a fixed field of view camera may be used and one or more predetermined distance between the surface of the roof and the UAV may be defined to ensure that captured images correspond to one or more corresponding dimensions on the surface of the roof.)
Regarding claim 11, Loveland teaches the system of claim 10, wherein the predetermined range is between approximately four feet and approximately fifteen feet (see Loveland at [0034] which discloses that a UAV may be programed to capture images at a distance of five feet from the structure and that the proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may take a photograph in response to the signal.  Examiner notes that five feet is between approximately four feet and approximately fifteen feet.)
Claim 13 recites a system that presents limitations that are substantially the same as the limitations presented in claim 11 and is therefore rejected under the same rationale above for claim 11.
Regarding claim 12, Loveland teaches the system of claim 9, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: determine, automatically, that the determined image-capture distance is outside of a predetermined range of image-capture distances from the roof of the structure; move the unmanned aircraft into the predetermined range of image-capture distances; and capture, with the camera on the unmanned aircraft, one or more images of the roof of the structure from the predetermined range of image-capture distances (see Loveland at [0032] which discloses that the UAV may begin in a starting position at the base altitude and lower its altitude until it is at a target distance from the structure.  Loveland at [0032] further discloses that in one embodiment, the camera on the UAV may capture an image when the target distance is reached.  Examiner notes that Loveland teaches that the UAV is outside the predetermined range of image-capture distances until it is at a target distance from the structure.)
Regarding claim 14, Loveland teaches the system of claim 9, wherein the computer executable code that when executed by the one or more computer processor further causes the one or more computer processor to: capture, with the camera on the unmanned aircraft, one or more images of the roof of the structure; and associate the determined image-capture distance with the one or more images (see Loveland at [0034] with respect to the use of proximity sensors which may be used to determine how close the UAV is to a structure; also see [0035] which discloses that a target distance may be adjusted based on a camera field of view.  Examiner notes that Loveland’s UAV may perform readings from multiple positions associated with multiple distances.)
Regarding claim 15, Loveland teaches the system of claim 9, wherein the desired angle for orientating the camera in relation to the roof is approximately ninety degrees from a plane of the roof (see Loveland at [0041] which discloses that to ensure captured images correspond to rectangular and/or square "test areas" or "sample regions," perpendicular image capture may be performed based on a calculated or known pitch of the surface of the roof.  Also, see Loveland at [0053] which discloses that the UAV may perform a micro scan with the camera at a perpendicular angle to the roof.)
Regarding claim 16, Loveland teaches the system of claim 9, wherein the desired angle for orientating the camera in relation to the roof is based on a type of condition of the roof to be assessed (see Loveland at [0057] which discloses that the UAV assessment and reporting system may reduce and/or identify shadows in images by calculating the current angle of the sun and based on the relative location of surfaces and structures (e.g., of roof); see Loveland at [0093] regarding adjusting the UAV position and camera based on roof shadows and/or sun angle.  Examiner notes that shadows cast on a roof present a type of condition of the roof to be assessed.)
Regarding independent claim 18, Loveland teaches a computerized system for an unmanned aircraft, comprising: a computer system having an input unit, one or more processors, and one or more non- transitory computer readable medium, the one or more processors executing image display and analysis software to cause the one or more processors to: (see Loveland at [0023] which discloses that the UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing. The UAV may include a non-transitory computer-readable medium for receiving and storing instructions.)
generate unmanned aircraft information including flight path information configured to direct an unmanned aircraft to fly a flight path in relation to a structure that is at least in part parallel to a surface of the structure, based at least in part on information from one or more sensor indicative of a location of the surface of the structure (see Loveland at [0028] which discloses that the UAV may first take a nadir image (i.e., top down) of the entire site and that the UAV assessment and reporting system may use the nadir image to align the UAV with landmarks established in the initial identification of the site and structure.  Loveland at [0028] further discloses that the UAV assessment and reporting system may also use the nadir image to generate a flight pattern or adjust a predefined flight pattern to ensure accuracy and uniformity and that the flight pattern may include three flight stages: (1) a boustrophedonic scan, (2) a loop scan, and (3) a micro scan.  Examiner maps the nadir image (which is used to generate a flight pattern) to the flight path information.  Also, see Loveland at [0034], which discloses that a UAV may be programed to capture images at a distance of five feet from the structure.  Examiner notes that flying at a distance from a structure, such as at a distance of five feet from the structure, corresponds to a flight path in relation to a structure that is at least in part parallel to a surface of the structure.)
Independent claim 19 recites a method for navigating unmanned aircraft, configured to perform the steps recited in the systems of claims 1 and 18.  The cited portions of Loveland used in the rejections of claims 1 and 18 teach the limitations recited in the method of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claims 1 and 18 above.
Independent claim 20 recites a method configured to perform the steps recited in the system of claim 1.  The cited portions of Loveland used in the rejection of claim 1 teach the limitations recited in the method of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661